Fitzgerald, J.—
Action to abate an alleged public
nuisance. Plaintiff had judgment, and the Fresno Mining Company, intervenor, appeals from the judgment and the order denying its motion for a new trial.
It appears that certain material findings in this case are attacked by the specifications on the ground of the insufficiency of the evidence to support them.
But as the respondent herein has not seen fit to file a brief, or to argue the case orally, we do not feel called upon to perform the duty of counsel by hunting through the record for the purpose of discovering evidence to , support the findings, which it was his duty, if it existed, to point out to the court.
Under such circumstances this court will assume, without looking into the record, that the point urged by appellant that the evidence is insufficient to justify the findings attacked, is well taken.
Judgment and order reversed.
McFarland, J., and De Haven, J., concurred.